UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                  No. 20-2308


HONG TANG,

                Plaintiff - Appellant,

           v.

KURT L. SCHMOKE, President of the University of Baltimore; DARLENE
BRANNIGAN SMITH, Executive Vice President; JOSEPH S. WOOD, Provost
(2009-2016); KATHLEEN ANDERSON, Dean of Students; ROGER E.
HARTLEY, Dean of the College of Public Affairs; CHRISTY LEE KOONTZ,
Former Assistant Dean of Students; PATRIA DE LANCER JULNES, Former
Instructor,

                Defendants - Appellees.



                                  No. 21-1243


HONG TANG,

                Plaintiff - Appellant,

           v.

KURT L. SCHMOKE, President of the University of Baltimore; DARLENE
BRANNIGAN SMITH, Executive Vice President; JOSEPH S. WOOD, Provost
(2009-2016); KATHLEEN ANDERSON, Dean of Students; ROGER E.
HARTLEY, Dean of the College of Public Affairs; CHRISTY LEE KOONTZ,
Former Assistant Dean of Students; PATRIA DE LANCER JULNES, Former
Instructor,

                Defendants - Appellees.
Appeals from the United States District Court for the District of Maryland, at Baltimore.
Stephanie A. Gallagher, District Judge. (1:19-cv-02965-SAG)


Submitted: July 23, 2021                                          Decided: August 5, 2021


Before WYNN, FLOYD, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hong Tang, Appellant Pro Se. Lillian Lane Reynolds, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Hong Tang appeals the district court’s orders denying relief on his 42 U.S.C. § 1983

complaint and denying his motions for reconsideration. We have reviewed the record and

find no reversible error. Accordingly, we affirm the district court’s dismissal on statute of

limitations grounds for the reasons stated by the district court. Tang v. Schmoke, No.

1:19-cv-02965-SAG (D. Md. Nov. 6, 2020; July 27, 2020; Mar. 3, 2021). Because the Fed.

R. Civ. P. 60(b) motion for reconsideration was included in the electronic record before

this court, we deny as moot the motion to supplement the record on appeal with a copy of

the motion. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             3